I have only to say that in my opinion the Bradford Act, Acts of Alabama 1943, p. 252, Code 1940, Tit. 26, § 376 et seq., is contrary to organic law, state and federal.
The act offends the rule of duplicity clearly stated in Section 45 of the Constitution of Alabama. Many authorities cited in Code 1940, Const. Art. IV, § 45, p. 98, Vol. 1 uphold this position. See Ballentyne v. Wickersham, 75 Ala. 533; Woolf v. Taylor, 98 Ala. 254, 13 So. 688; White v. Burgin, 113 Ala. 170,21 So. 832; State v. Southern Ry. Co., 115 Ala. 250,22 So. 589; Board of Revenue and Road Com'rs of Mobile County v. State ex rel. Roberts, 200 Ala. 456, 76 So. 388; State v. Nelson, 210 Ala. 663, 664, 98 So. 715; Fuqua v. City of Mobile,219 Ala. 1, 121 So. 697; Fidelity  Deposit Co. v. Farmers' Hardware Co., 223 Ala. 477, 136 So. 824; Houston County Board of Revenue v. Poyner, 236 Ala. 384, 182 So. 455. *Page 26 
The several subjects contained in the title and body of the Bradford Act are "to create a Department of Labor of the State of Alabama and to provide for its personnel, powers, functions, duties and the performance thereof," and "to prohibit executive, administrative, professional, and supervisory employees from becoming members in certain labor organizations."
In my judgment no one can successfully maintain that under the title indicated, two distinct classes and material professions are not contained in the title and body of the act. They are distinct and independent of each other, do not contribute to the full accomplishment of the purpose of the act, nor complement what is otherwise incomplete.
I observe with Chief Justice Stone that, "It follows irresistibly that both the title and the body of the act contain two subjects," and for this reason the Bradford Act must be pronounced a failure as a constitutional enactment and cannot be saved by the rule of severability. Ballentyne v. Wickersham, supra.
Since the matter before us is of public moment (State ex rel. Bland v. St. John, 244 Ala. 269, 13 So. 2d 16; Fore v. Alabama State Bridge Corp., 242 Ala. 455, 6 So. 2d 508), I wish to add further that sections 7 and 18 of the Bradford Act impose upon such unincorporated, voluntary labor organizations illegal conditions on the liberty of contract, the freedom of assemblage and the right to speak, which voluntary and fundamental rights are guaranteed by our state and federal constitutions. — Constitution of Alabama of 1901, §§ IV and XV; Federal Constitution, First and Fourteenth Amendments.
Such is the effect of the illegal restraint imposed by the enactment in the use of the word "function" when considered as a comprehensive term. It cannot mean less than to operate and is not limited in its use employed in the opinion of the majority. That is to say, this attempted legislation is a limitation on natural rights of individuals constituting the membership of unions. It denies the right of organization of local or national unions, denies the right of dissemination of union views and action touching its federation as a state or national union, and this amounts to a denial of the right of collective bargaining and due consideration of proposed strikes or picketing and the freedom of contract, local or national.
I am in accord with the decision of the Chief Justice in striking down sections 12 and 17 of the act and in holding sections 13 and 14 void in part. The doctrine of severability as construed by this court would not permit the elimination of the illegal sections indicated, and those in the opinion of the Chief Justice, and leave a constitutional enactment, under many authorities that obtain.